— Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 22,1983, which held the employer liable for unemployment insurance contributions of $2,731.46 for the audit period from January 1, 1978 through December 31, 1980 on remuneration paid to process servers. 11 Paragon Process Service, Inc., provides a service to lawyers in New York City to effect personal service of legal documents. Its office is operated by one person who accepts documents for service and refers those documents to a substantial number of people who actually make personal service. There is no organized routine. Those process servers who may be interested on any particular day come to Paragon’s office to accept work and are assigned the responsibilities of serving a number of documents, the number of which is dependent upon the total number of documents to be served and the number of process servers interested in working on that day. Other than the legal time limitations, the process servers may make service at their convenience. No control is exercised by Paragon over the manner of service, except that required by law. The process servers are not reimbursed for their expenses and are not covered by workers’ compensation. They are paid a flat rate for each process which is served and no deductions are made for income or Social Security taxes. Many process servers serve documents for Paragon’s competitors and some hold full-time jobs in unrelated fields. 11 Paragon contends that each process server is an independent contractor over which it has no control. Following the guidelines established in Matter of 12 Cornelia St. (Ross) (56 NY2d 895), we conclude that the board had no rational basis for its determination that the process servers were employees of Paragon (see Matter of Trilling Assoc. [Roberts], 94 AD2d 919). ¶ Decision reversed, with costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent herewith. Mahoney, P. J., Kane, Yesawich, Jr., Levine and Harvey, JJ., concur.